DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 4-6, 9, 13, 15, 17, 21, 24, 30, 37, and 99-106 are pending in the application.
Applicant’s amendment to the claims, filed on June 1, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims.
Applicant’s amendment to the specification, filed on June 1, 2022, is acknowledged. 
Applicant’s remarks filed on June 1, 2022 in response to the non-final rejection mailed on March 1, 2022 have been fully considered.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on June 1, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
The citation of Rayner et al. has been lined through because there is no copy of the reference. See 37 CFR 1.98(a)(2).

Specification/Informalities
The objection to the disclosure for embedded hyperlinks is withdrawn in view of the applicant’s instant amendment to the specification. 

Claim Objections
Claim 30 is objected to in the recitation of “polypeptide is a therapeutic molecule” and in the interest of improving claim form and consistency, it is suggested that the term “molecule” in claims 30 and 104 be replaced with “polypeptide”. 

Claim Rejections - 35 USC § 112(b)
The rejection of claims 5, 6, 9, 15, 21, 30, and 37 under 35 U.S.C. 112(b) is withdrawn in view of the applicant’s instant amendment to the claims. 

Claim 17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 17 recites the limitation "the…third recombinase". There is insufficient antecedent basis for this limitation in the claim. The applicant argues that the rejection of claim 17 is obviated by the amendment to depend from claim 6. This is not found persuasive because even in view of the applicant’s amendment to claim 17, there is insufficient antecedent basis for the limitation "the…third recombinase".

Claim Rejections - 35 USC § 103
Claims 1, 4-6, 9, 13, 17, 21, 24, 37, 99-103, 105, and 106 are rejected under 35 U.S.C. 103 as being unpatentable over Breüner et al. (WO 2006/042548 A1; cited on Form PTO-892 mailed on March 1, 2022; hereafter “Breüner”) in view of Ottoz et al. (Nucleic Acids Res. 42:e130, 2014, 11 pages; cited on Form PTO-892 mailed on November 26, 2021; hereafter “Ottoz”). 
As amended, the claims are drawn to a method for producing a polypeptide, comprising 
(i) providing a genetically modified cell that encodes a first inducible system at a first genetic locus of the cell and a second inducible system at the first genetic locus or at a second genetic locus of the cell, 
wherein the first inducible system comprises a first transcription factor, at least one binding site for the first transcription factor operably linked to a first inducible promoter, and a first recombination site downstream of the first inducible promoter, and wherein the second inducible system comprises a second transcription factor, at least one binding site for the second transcription factor operably linked to a second inducible promoter, and a third recombination site downstream of the second inducible promoter; 
(ii) providing to the cell a plasmid that comprises a nucleotide sequence encoding a first polypeptide, optionally a first signal peptide; and a second recombination site; 
(iii) expressing a first recombinase compatible with the first and second recombination sites such that recombination occurs between the first recombination site of the cell and the second recombination site of the plasmid resulting in integration of the nucleotide sequence encoding the first polypeptide and optionally the first signal peptide downstream of the first inducible promoter; 
(iv) culturing the cell of (iii); and 
(v) providing an inducer for the first inducible system thereby inducing expression of the first polypeptide.
Regarding claims 1, 6, 9, 99, and 100-102, the reference of Breüner discloses that a widely used method for production of a polypeptide product involves a chromosomally integrated expression system comprising a gene encoding the polypeptide product (p. 1, lines 7-12). Breüner discloses that it may often be difficult to achieve proper chromosomal integration in a host cell of a gene encoding a polypeptide of interest and discloses a method that overcomes the problems associated with gene integration (p. 2, lines 10-25). Breüner’s method comprises the steps of (a) providing a cell comprising in its chromosome one or more copies of a first recognition sequence (RS1) of a site specific recombinase, wherein each copy of RS1 is located downstream of a copy of a heterologous promoter; (b) introducing into said cell a polynucleotide construct comprising an open reading frame (ORF) encoding a protein of interest and a second recognition sequence (RS2) of the site specific recombinase, where RS2 is located and oriented with respect to the ORF so that an in vivo recombination of RS2 with a copy of RS1 in the chromosome of the cell will integrate the construct into the chromosome and place the ORF downstream of and in the same orientation as the heterologous promoter; and (c) recombining RS2 with the one or more copies of RS1 in the presence of the site specific recombinase, whereby one or more copies of the ORF are integrated into the chromosome and placed under the transcriptional control of the heterologous promoter (p. 2, line 26 to p. 3, line 30). Breüner discloses that usually it is of interest to integrate several copies of a gene encoding a protein of interest into the host cell chromosome, sometimes up to 10 or more copies (p. 2, lines 17-20) and discloses the embodiment of integrating multiple copies of an expression construct (Examples 4 and 8).  
Breüner discloses the host cell is specifically designed for this method, noting that the cell has been engineered to comprise one or more copies of a recognition sequence (RS) of a site specific recombinase located downstream of a copy of a heterologous promoter (p. 3, lines 11-14). Breüner discloses that this arrangement ensures that when a polynucleotide construct recombines into the chromosome by the action of the site specific recombinase, the ORF in the construct will be operably linked with the heterologous promoter already present in the chromosome (p. 3, lines 14-17). Breüner discloses the host cell is a yeast including Saccharomyces cerevisiae or Pichia pastoris (p. 15, lines 3-11). 
Breüner’s method further comprises producing the protein of interest by cultivating the host cell (p. 3, line 34 to p. 4, line 8). 
Regarding claims 9 and 100-102, Breüner discloses isolating the protein of interest (p. 4, line 8) and discloses the polypeptide may be recovered from the nutrient medium and purified by chromatography, including affinity chromatography (p. 17, lines 7-11). 
Regarding claim 13, Breüner discloses the host cell is a yeast including Saccharomyces cerevisiae or Pichia pastoris (p. 15, lines 3-11). 
Regarding claim 17, Breüner discloses the recombinase is TP901-1 (p. 22, lines 1-4).
The difference between Breüner’s method and the claimed method is that Breüner does not disclose a first and second inducible system and providing an inducer for the inducible expression system as recited in claims 1, 4, 5, 21, 24, 37, 103, 105, and 106. 
Regarding the recited first and second inducible system and providing an inducer for the inducible expression system, the reference of Ottoz discloses an inducible expression system for expression of a target gene in S. cerevisiae (p. 1, Abstract). Ottoz’s inducible expression system comprises a chromosomally-integrated polynucleotide encoding a heterologous transcription factor and cognate heterologous promoter comprising a LexA binding site and an inducible promoter to control expression of a target gene (p. 1, Abstract; p. 8, column 1, bottom). Ottoz discloses a yeast cell comprising the inducible expression system and providing an inducer for the inducible expression system to drive the expression of a fluorescent protein (p. 5, columns 1 and 2). According to Ottoz, this expression system overcomes the limitations of previous expression systems and displays the essential features needed to precisely control gene expression in multiple experimental setups in yeast (p. 2, column 2, middle). Ottoz discloses that it is possible to achieve the stoichiometric expression of different genes at the same time by simply adjusting the number of lexA boxes in each target promoter (p. 10, column 1, middle).
Regarding claims 21 and 105, Ottoz teaches the heterologous transcription factor comprises a hormone-binding domain of the human estrogen receptor, which binds to β-estradiol (p. 1, column 2, bottom; p. 5, Figure 1).
Regarding claim 24, Ottoz teaches the target promoter is induced by β-estradiol (p. 6, columns 1 and 2). 
Regarding claim 103, Ottoz teaches inducing expression using β-estradiol concentrations within the recited range of 0.01μM-1.0μM (e.g., p. 6, Figure 3A). 
Regarding claim 106, the promoter of Ottoz’s inducible expression system is considered to be a “variant of the GAP promoter”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Breüner and Ottoz to modify each of Breüner’s integration constructs to comprise the inducible expression system of Ottoz. One would have been motivated to modify each of Breüner’s integration constructs to comprise the inducible expression system of Ottoz because Breüner’s expression system includes a yeast host cell and each of Breüner’s chromosomally-integrated constructs comprises a heterologous promoter, and Ottoz teaches a yeast expression system comprising a heterologous promoter, which overcomes limitations of previous expression systems. It would have also been obvious for Breüner’s integration constructs to comprise different promoters and encode different proteins because Ottoz taught expressing different genes at the same time by simply adjusting the number of lexA boxes in each target promoter. One would have had a reasonable expectation of success to modify each of Breüner’s integration constructs according to Ottoz because of the experimental procedures disclosed by Breüner and Ottoz. Therefore, the method of claims 1, 4-6, 9, 13, 17, 21, 24, 37, 99-103, 105, and 106 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claims 15, 30, and 104 are rejected under 35 U.S.C. 103 as being unpatentable over Breüner (supra) in view of Ottoz (supra) as applied to claims 1, 4-6, 9, 13, 17, 21, 24, 37, 99-103, 105, and 106 above, and further in view of Stadheim et al. (US 2014/0286946 A1; cited on Form PTO-892 mailed on March 1, 2022; hereafter “Stadheim”). 
Claim 15 is drawn to the method of claim 13, wherein the first and/or the second inducible system is on chromosome 2 of the cell, optionally wherein the first and/or second inducible system is at the TRP2 locus of chromosome 2.
Claim 30 is drawn to the method of claim 1, wherein the first and/or second polypeptide is a therapeutic molecule.
Claim 104 is drawn to the method of claim 30, wherein the therapeutic molecule is an antibody, hormone, cytokine, chemokine, growth factor, vaccine, or enzyme, optionally wherein the cytokine is IFNα2b and/or the growth factor is human growth hormone (hGH).
The relevant teachings of Breüner and Ottoz as applied to claims 1, 4-6, 9, 13, 17, 21, 24, 37, 99-103, 105, and 106 are set forth above. 
The combination of Breüner and Ottoz does not teach or suggest chromosome 2 as a site of integration as recited in claim 15 and does not teach or suggest a therapeutic polypeptide as recited in claims 30 and 104. 
Regarding claim 15, the reference of Stadheim teaches TRP2 of P. pastoris as a site for genomic integration of an expression cassette (paragraph [0160]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Breüner, Ottoz, and Stadheim to further modify Breüner to target the TRP2 site of P. pastoris for integration of the inducible expression system of Ottoz. One would have been motivated to and would have had a reasonable expectation of success to target the TRP2 site of P. pastoris for integration of the inducible expression system of Ottoz because Stadheim teaches the TRP2 site of P. pastoris for genomic integration of an expression cassette.
Regarding claims 30 and 104, Stadheim teaches that yeasts including Pichia pastoris are important production platforms for recombinant proteins and have demonstrated utility for the production of therapeutic glycoproteins and teaches production of antibodies in yeasts such as Pichia pastoris (paragraph [0005]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Breüner, Ottoz, and Stadheim for the protein of interest of Breüner to be a therapeutic protein including an antibody. One would have been motivated to and would have had a reasonable expectation of success for the protein of interest of Breüner to be a therapeutic protein including an antibody because Breüner discloses the host cell is a yeast including P. pastoris and Stadheim teaches that yeasts including P. pastoris are useful in the production of recombinant therapeutic proteins including an antibody. 
Therefore, the method of claims 15, 30, and 104 would have been obvious to one of ordinary skill in the art before the effective filing date. 

RESPONSE TO REMARKS: The applicant argues the combination of cited references does not teach or suggest all of the features of the amended claims. Applicant argues the reference of Breüner does not teach or suggest use of a second inducible system in combination with a first inducible system, much less integration of a second polypeptide using a second recombinase. The applicant argues that Breüner discloses incorporation of multiple copies of the same gene encoding a polypeptide of interest and provides no distinction between additional copies of a gene and the first copy present in the genome of the recipient cell. Applicant argues Ottoz does not remedy the alleged deficiencies of Breüner and Stadheim does not remedy the alleged deficiencies of Breüner and Ottoz. 
The applicant’s argument is not found persuasive. Regarding the applicant’s argument that Breüner does not teach or suggest use of a second inducible system in combination with a first inducible system, there is no dispute that Breüner does not disclose a second inducible system in combination with a first inducible system. However, the rejection is not based solely on the disclosures of the Breüner and is rather based on a combination of Breüner and Ottoz. When the teachings of Breüner and Ottoz are taken together, it would have been obvious to one of ordinary skill in the art to modify each of Breüner’s integration constructs to comprise the inducible expression system of Ottoz. 
Regarding the applicant’s argument that Breüner does not disclose integration of a second polypeptide using a second recombinase, as stated above, Breüner discloses integrating more than one expression construct and discloses the integrase is TP-901. The claims do not distinguish the “first recombinase” from the “second recombinase” and claim 17 encompasses the embodiment of the “first recombinase” and the “second recombinase” is TP-901, which is the preferred recombinase disclosed by Breüner. As such, contrary to the applicant’s position, Breüner discloses integration of a second gene encoding a polypeptide of interest using a second recombinase. 
Regarding the applicant’s argument that Breüner discloses incorporation of multiple copies of the same gene and provides no distinction between additional copies of a gene and the first copy present in the genome of the recipient cell, the claims do not require a difference between the “first polypeptide” and the “second polypeptide” and while the amended claim 4 requires different first and second inducible promoters, Ottoz acknowledges that it is possible to achieve the stoichiometric expression of different genes at the same time by simply adjusting the number of lexA boxes in each target promoter (target promoters with different numbers of lexA boxes are considered to be different inducible promoters). As such, it would have been obvious for Breüner’s integration constructs to comprise different promoters and encode different proteins. 
For the reasons stated above, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Conclusion
Status of the claims:
Claims 1, 4-6, 9, 13, 15, 17, 21, 24, 30, 37, and 99-106 are pending.
Claims 1, 4-6, 9, 13, 15, 17, 21, 24, 30, 37, and 99-106 are rejected.
No claim is in condition for allowance.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656